Citation Nr: 0311104	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-18 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the creation of the loan guaranty indebtedness is 
valid.  

2.  Entitlement to waiver of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	Susan L. Saeger, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel





INTRODUCTION 

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in January 1998.  That decision found the 
appellant liable for loan guaranty indebtedness in the amount 
of $7,436.11.  The validity of the indebtedness was appealed.  
The appellant was also denied waiver of loan guaranty 
indebtedness by the RO Committee on Waivers and Compromises 
(COWC) in January 1998, which was also appealed.  The case 
has been forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.


REMAND

The Board remanded the issues that are the subject of this 
decision in October 2002.  A review of the actions performed 
by the RO reveals that the mandate of that remand has not 
been entirely fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).  The RO sent a Supplemental Statement of the Case 
(SSOC) to the appellant's last known address.  This SSOC was 
returned as undeliverable.  The Board notes that the veteran 
has an attorney of record to whom the SSOC should also have 
been forwarded; however, there is no record of a mailing to 
the attorney of record.

The facts in this case show that in March 1988 the appellant 
and his spouse purchased a house subject to a mortgage 
securing a VA guaranteed loan.  In the Assumption Warranty 
Deed executed to transfer the property, the appellant and his 
spouse agreed to indemnify and hold harmless the grantor (the 
veteran) from payment of the note and performance of the 
veteran's obligations under the note and deed of trust.  

The evidence shows the mortgagee foreclosed on the property 
and it was purchased in a foreclosure sale in April 1996 for 
$52,632.00.  This resulted in an indebtedness to the 
government in the amount of $7,436.11, plus accrued interest.  

The appellant contends that he did not receive adequate 
notice of the default and the pending foreclosure and, as a 
result, the debt at issue is not valid.  
Pursuant to the Board's December 2001 remand, the VA Regional 
Counsel considered whether the foreclosure sale that 
partially liquidated the note was conducted in accordance 
with Texas foreclosure law.  He cited the relevant portions 
of the Texas Property Code governing a sale of real property 
under a power of sale conferred by a deed of trust or other 
contract lien.  He determined that under the presumptions 
created by the "Affidavit of Notice" as provided for in 
Article 51.002, Texas Property Code, a presumption was 
created in support of the validity of notice of the 
foreclosure of the mortgage lien on the appellant's property.  

The Regional Counsel noted that a review of the loan file 
showed that the appellant had not submitted any documentation 
to rebut the legal presumption in favor of proper notice by 
the actual lienholder.  He also noted that the foreclosure 
was valid.  The Regional Counsel concluded that, although the 
debt is not collectable through the judicial process under 
either theory of subrogation or indemnity due to the running 
of both the state and federal statute of limitations, the 
debt was valid. 

While the RO obtained an opinion from the VA Regional Counsel 
that addressed the question of whether the creation of the 
loan guaranty indebtedness is valid and fully addressed the 
question of eligibility for a waiver of loan guaranty 
indebtedness, the RO did not readjudicate the issue of 
whether the creation of the loan guaranty indebtedness is 
valid.  That is, although a Supplemental Statement of the 
Case (SSOC) was issued in late June 2002, after the Board's 
most recent remand, it was essentially a duplicate of the 
earlier Statement and Supplemental Statements of the Case in 
that it merely informed the appellant that he is not eligible 
for waiver of indebtedness (38 C.F.R. § 1.964(f) (2002)) 
without addressing the underlying question of the validity of 
the debt.  Moreover, the June 2002 SSOC or a copy of the June 
2002 opinion from the VA Regional Counsel was not sent to the 
appellant's attorney; thus, she has not been provided an 
opportunity to present additional evidence and argument on 
this question.  The Board is cognizant of the multiple 
remands during this appeal but, in view of the foregoing, the 
case must be remanded again to comply with due process of 
law.  38 C.F.R. §§ 19.9, 19.31 (2002); Stegall, supra.  

Accordingly, this case must again be REMANDED to the RO for 
the following action:

While prior notice has been provided to 
the appellant and his attorney regarding 
his eligibility for a waiver of the debt 
in question, the RO must issue another 
SSOC to the appellant and his attorney, 
which addresses the question of whether  
the loan guaranty indebtedness was valid.  
The SSOC must include the VA Regional 
Counsel's June 10, 2002 opinion on this 
matter.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of the remand is to comply with 
procedural due process of law.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

